          Case 1:18-cv-04212-ER Document 16 Filed 12/01/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KATHLEEN SYPERT, on behalf of herself and all
others similarly situated,

                          Plaintiffs,                                      ORDER
                   – against –                                        18 Civ. 4212 (ER)

MEDICAL ARTS RADIOLOGICAL GROUP, P.C.,

                          Defendant.


RAMOS, D.J.:


       On May 10, 2018, Kathleen Sypert brought suit against Medical Arts Radiological

Group, P.C. alleging violations of the Americans with Disabilities Act, the New York State

Human Rights Law, and the New York City Human Rights Law. Doc. 1. On November 14,

2018, Defendant answered. Doc. 14. On November 12, 2020, because the parties had not been

in contact with the Court for nearly two years, the Court ordered Plaintiﬀ to show cause why this

case should not be dismissed for failure to prosecute by November 30, 2020. Doc. 15. �e

Court also warned that, “[f]ailure to comply with Court orders may result in sanctions, including

dismissal of the case for failure to prosecute under Federal Rule of Civil Procedure 41(b).” Id.

Plaintiﬀ never responded and has now not been in contact with the Court for over two years.

Because Plaintiﬀ has failed to prosecute her case, the Court dismisses her claims with prejudice

under Rule 41(b) of the Federal Rules of Civil Procedure.

I.     Standard

       Courts evaluating dismissal under Rule 41(b) must consider
          Case 1:18-cv-04212-ER Document 16 Filed 12/01/20 Page 2 of 3




       (1) the duration of the plaintiﬀ’s failures,
       (2) whether plaintiﬀ had received notice that further delays would result in
           dismissal,
       (3) whether the defendant is likely to be prejudiced by further delay,
       (4) whether the district judge has taken care to strike the balance between
           alleviating court calendar congestion and protecting a party’s right to due
           process and a fair chance to be heard and
       (5) whether the judge has adequately assessed the eﬃcacy of lesser sanctions.


LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation omitted). When

weighing these factors, “[n]o single factor is generally dispositive.” Baptiste v. Sommers, 768

F.3d 212, 216 (2d Cir. 2014).

II.    Discussion

       In the instant case, all factors weigh in favor of dismissal. First, Plaintiﬀ has not

complied with the Court’s order to show cause, and has not otherwise been in contact with the

Court for over two years. Plaintiﬀ’s silence weighs in favor of dismissal. Chappell v. City of

Peekskill, No. 18 Civ. 5901 (PMH), 2020 WL 6947427, at *3 (S.D.N.Y. Nov. 25, 2020) (ﬁnding

“inexcusable” that “Plaintiﬀ has not complied with the Court’s directives and, based upon the

docket, has not taken any steps to advance this matter in more than two years”); Honsaker v. The

City of New York, No. 16 Civ. 3217 (AJN), 2020 WL 6082094, at *3 (S.D.N.Y. Oct. 15, 2020)

(dismissing under Rule 41(b) where “Plaintiﬀ has not responded to the Court's Orders or

otherwise communicated an intention to participate in this case for more than two years”).

       Second, Plaintiﬀ was given notice that his case could be dismissed for failure to prosecute

if she did not contact the Court. �e Court speciﬁcally warned Plaintiﬀ that “[f]ailure to comply

with Court orders may result in sanctions, including dismissal of the case for failure to prosecute

under Federal Rule of Civil Procedure 41(b).” Doc. 15. Despite this clear warning, Plaintiﬀ has

not contacted the Court.



                                                 2
            Case 1:18-cv-04212-ER Document 16 Filed 12/01/20 Page 3 of 3




         Third, prejudice may be presumed from Plaintiﬀ’s “lengthy and inexcusable” two-year

absence. Chappell, 2020 WL 6947427, at *3 (citation omitted); Honsaker, 2020 WL 6082094, at

*3 (citation omitted).

         Fourth, Plaintiﬀ has not taken advantage of her “right to due process and a fair chance to

be heard[.]” LeSane, 239 F.3d at 209. However, “[i]t is not the function of this Court to chase

dilatory plaintiﬀs while other litigants in this district seek access to the courts.” Honsaker, 2020

WL 6082094, at *3 (quoting Hibbert v. Apfel, No. 99 Civ. 4246 (SAS), 2000 WL 977683, at *3

(S.D.N.Y. July 17, 2000)).

         Fifth, there is no weaker sanction than dismissal that could remedy Plaintiﬀ’s failure to

prosecute this case. Dismissal is appropriate where, as here, Plaintiﬀ “appears to have

abandoned the litigation.” Dixon v. Urbanskt, No. 17 Civ. 1123 (PMH), 2020 WL 4347736, at

*3 (S.D.N.Y. July 29, 2020); McNair v. Ponte, No. 17 Civ. 2976 (AT) (GWG), 2020 WL

3402815, at *7 (S.D.N.Y. June 18, 2020) (citing abandonment of claims as reason that any other

sanction would be less eﬀective).

         For all of these reasons, the Court dismisses Plaintiﬀ’s case with prejudice. �e Clerk of

Court is respectfully directed to close the case.

         It is SO ORDERED.


Dated:    December 1, 2020
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.




                                                    3
